The petitioner alleged that he owned very valuable lands about 2 1/2 miles from Tar River, which was a good deal composed of swamp, and that he owned other qualities of land, all of which required draining, and that when drained the lands were of great fertility. He further alleged that the natural flow of the water from these lands is through the land of the defendant into a gut which empties into the said river; that about thirty years ago one David Barnes, under whom the plaintiff claims, with the permission of the then proprietors of the land now owned by the defendant, cut a canal from the said lands of the plaintiff through those now owned by the defendant, into the gut above described, and that for more than twenty years, to wit, till 1855, he has enjoyed the unobstructed use of the said canal; that in 1855 the defendant, H. T. Clarke, placed a dam across the said gut; and ponded the water back up the said canal, by which the discharge of its water was      (419) obstructed, and the land which had been drained theretofore became sobby and of little value. The prayer is for a jury of view to assess the damages on the premises, etc.
The defendant, among other defenses, denies the plaintiff's right to have a canal; on his land; he says the canal spoken of by the petitioner was originally of a particular size, to wit, 8 feet wide and 4 feet deep; that this was amply sufficient to drain the land the plaintiff then owned, but that he afterwards bought other lands adjacent to his, and turned the water from these, contrary to their natural tendency, into the canal; that he also sold the right to others owning lands adjoining his to turn water into this canal, and that it was this increase of water, and not the dam erected by him, that caused the grievance complained of by plaintiff. He also says in his replication that at the time alleged by plaintiff as the commencement of the use of the easement claimed, the then proprietor was an infant at the time the canal was cut, and could not, therefore, give her consent; that previously to her estate, her mother, who was a *Page 324 feme covert was the owner, and that he, defendant, bought the estates of both at a sale made by the clerk and master of Edgecombe.
The replication further states that previously to his purchase of the land the persons to whose title he succeeded had a mill where the present one is situated, and used it for many years, but that they found it convenient to let it go down, and that he has done nothing more than restore the state of the water to what it had before been.
The county court declared that the petitioner was entitled to relief, and therefore ordered that a writ be issued to the sheriff commanding him to summon a jury to meet on the premises to inquire of the damages, etc.
The Superior Court gave the following judgment: "This cause is heard on the appeal, and the court confirms the judgment of the county court and directs that the cause be sent back to the county court, with directions to proceed to issue a writ commanding the sheriff to summon a jury to view the premises and assess the plaintiff's (420) damages." From which judgment the defendant appealed.
The damage complained of is the consequence of an obstruction to an easement to which the plaintiff alleges he is entitled, and we were at first inclined to think the proper remedy was an action on the case; butBryan v. Burnett, 47 N.C. 305, Shaw v. Etheridge, ante, 225, settled the question. The mode of proceeding by petition applies to all cases where damage to land is caused by the erection of a milldam.
This is the first case in which the Court has been called on to put a construction on the statute in respect to the mode of proceeding where theright of the petitioner is denied, for cases of the kind usually involve questions merely as to the damages.
The statute provides, Rev. Code, ch. 71, sec. 12: "If, upon the hearing of any petition, the court shall judge the petitioner entitled to relief, they shall order a writ," etc., to have the damages inquired of by a jury on the premises. It seems to have been supposed that the matter of damages would generally be the only question presented (and this, as we have seen, has been the case), and no express provision is made as to the mode in which the owner of the mill is to make defense so as to raise the question whether the petitioner is entitled to relief; but the practice has become general merely to put in an answer in writing without regard to form, and without attending to the rules of pleading. The question is: Suppose the answer alleges that the land set out in the petition as being damaged by the ponding of the water is the property of the defendant, so *Page 325 
as to raise the question of title, as upon a plea of liberum tenementum, or that the defendant has a license, or has acquired an easement by prescription: in what way are the facts about which the parties      (421) are at issue to be tried, so as to enable the court to adjudge as to the petitioner's right to relief? We are of opinion that the mode of trying the issues of fact according to the course of the common law should be pursued; that is, the court has a jury impaneled to try the issues, and if the verdict be for the petitioner, then the court adjudges the petitioner entitled to relief; and, in the county court, a writ of inquiry as to the damages should issue to the sheriff directing him to have it executed on the premises by the view and examination of a jury. Upon appeal the Superior Court should likewise have the issues of fact tried by a jury, and, under the act of 1809, a writ of inquiry was issued to inquire of the damages on the premises; but by the act of 1813, the damages are now, in the Superior Court, to be assessed by a jury at bar, and, of course, when issues of fact are raised, the same jury which tries the issues will assess the damages, as in other cases. In our case the petitioner alleges that he is entitled to an easement by prescription. This is denied by the defendant, because of the infancy and coverture of the supposed grantors; and, in the second place, the extent of the easement is put in issue, both in respect to the size of the ditch and the scope of country the petitioner is entitled to drain by means of the ditch — thus raising issues of fact to be tried by a jury under the directions of the court as to the law involved.
The record does not show how the matter was disposed of in the Superior Court; it simply sets out that "This cause is heard on the appeal, and the court confirms the judgment of the county court, and directs that the cause be sent back with directions to the county court to have the damages assessed by a writ of inquiry executed on a view of the premises." So we are to assume that the Superior Court acted without the intervention of a jury. In this there is error. A jury in that court should have passed on the facts, and also have assessed the damages, if, under the charge of the court, they found in favor of the petitioner, as was done in Kesler v. Verble, ante, 185, and no question was made as to the mode of proceeding. The suggestion that the case should    (422) be sent back to the county court, in order to have a writ of inquiry executed on view of the premises, has nothing to support it, for an appeal is allowed in all cases, which vacates everything done in the county court, and, under the act of 1813, in the Superior Court the damages are to be assessed by a jury at bar, which excludes the idea of an intention to give any particular effect to an action of the jury of view which is directed by order of the county court. The fact is, experience proved that a jury of view did not answer as well as was anticipated, and, under *Page 326 
the act of 1813, when a case gets to the Superior Court the damages are to be assessed at bar, so as to let the jury have the benefit of the instructions of the judge, which it is supposed would aid them more than a view of the premises, exposed as they would be to irregularities and improper influences. There is error.
PER CURIAM.                                                   Reversed.